PER CURIAM.
Donald W. Tarnawa appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s denial of Tarnawa’s Heggs1 claim.
However, we reverse and remand oh Tarnawa’s second claim because the trial court’s order failed to address this issue. Tarnawa has asserted that the trial court erred in sentencing him in these three cases with a single guidelines score-sheet. This type of error is cognizable in a motion to correct illegal sentence. See Burch v. State, 640 So.2d 95 (Fla. 1st DCA 1994). If the trial court in fact considered the second claim, it should have addressed it in the order with an appropriate decision that this court could review on appeal.
Accordingly, we reverse and remand to the trial court for further proceedings. On remand, if the trial court should again determine that Tarnawa deserves no relief on this motion, it shall attach those portions of the record that conclusively refute Tarnawa’s claim.
Affirmed in part, reversed in part, and remanded.
*368ALTENBERND, A.C.J., and NORTHCUTT and SALCINES, JJ., concur.

. See Heggs v. State, 759 So.2d 620 (Fla.2000).